Citation Nr: 1212496	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-28 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a right hip replacement, secondary to residuals of a gunshot wound of the right popliteal fossa, to include arthritis of the right knee.  

2.  Entitlement to an increased rating for residuals of a gunshot wound of the right popliteal fossa, to include arthritis of the right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denying the Veteran's claim for service connection for residuals of a right hip replacement, secondary to residuals of a gunshot wound of the right popliteal fossa, to include arthritis of the right knee, as well as his claim for increase for residuals of a gunshot wound of the right popliteal fossa, to include arthritis of the right knee.  


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise that a service-connected gunshot wound of the right popliteal fossa, to include residual arthritis of the right knee, directly led to the onset of a right hip disorder leading to total right hip arthroplasty.  

2.  In February 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran through his representative requesting withdrawal of his appeal for an increased rating for residuals of a gunshot wound of the right popliteal fossa, to include arthritis of the right knee.  


CONCLUSIONS OF LAW

1.  A right hip disorder leading to total right hip replacement is proximately due to or the result of a service-connected gunshot wound of the right popliteal fossa, with residual arthritis of the right knee.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).

2.  The criteria for withdrawal of the appeal by the Veteran relating solely to his claim for increase for residuals of a gunshot wound of the right popliteal fossa, to include arthritis of the right knee, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection for a Right Hip Disorder

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  As the disposition of this matter is wholly favorable to the Veteran, the need to discuss the VA's compliance with its duties to notify and assist is obviated.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted, which essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006). 

The record establishes that the Veteran sustained an inservice injury in December 1968 when he was struck by sniper fire while in Vietnam.  By rating action in July 1970, service connection for residuals of a gunshot wound of the right popliteal fossa without loss of muscle power was established.  That grant of service connection was subsequently expanded to include arthritis of the right knee.  

In the context of this appeal, the Veteran alleges that his service-connected gunshot wound of the right popliteal fossa and associated right knee arthritis have directly led to the onset of a right hip disorder, for which a right total hip replacement has been required.  In support of his allegations, the Veteran directs the Board's attention to the opinions of record from a private, consulting orthopedist.  

The record reflects that the Veteran was initially seen by P.G.M., M.D., in January 2009 for hip evaluation, following a right total hip arthroplasty eight years prior thereto.  In his January 2009 examination report, P.G.M. concluded that there was a five to ten percent probability that the gunshot wound to the right distal thigh and knee area "contributed to the knee for the early right total hip arthroplasty."  In August 2009, P.G.M. offered an addendum to his January 2009 report and therein noted that it was his medical opinion that the Veteran's gunshot wound to the right distal thigh and knee likely as not caused the need for right hip replacement.  

Also included in the record is the report of a VA medical examination in April 2011 prepared by a VA physician's assistant.  That evaluation yielded diagnoses of postoperative residuals of a total hip replacement and degenerative joint disease of the right hip, as well as a medical opinion from the VA examiner that the Veteran's right hip disorder was most likely due to aging and was less likely as not caused by or the result of any right lower extremity disability based on review of the claims folder inclusive of P.G.M's opinions.  The physician's assistant further noted that degenerative joint disease often began in the third decade of life and was an extremely common part of the aging process.  There was no causal relationship between right lower extremity disability and degenerative joint disease of the right hip in his opinion.  

There is, as noted, evidence both in support of and contraindicating entitlement to the benefit sought, including one opinion favoring entitlement, and one disputing entitlement.  Neither opinion is any more persuasive than the other; each is based on examination of the Veteran and both are equally lacking in terms of a stated rationale.  The VA examiner is not an orthopedic surgeon as is P.G.M. but the examining VA physician's assistant had the benefit of a review of the Veteran's VA claims folder.  Given that the evidence is qualitatively and quantitatively equal, a grant of service connection for a right hip disorder, to include residuals of a right total hip arthroplasty, is warranted.  To that extent alone, the appeal is granted. 

Dismissal of Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 3 8 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran through his representative has withdrawn his appeal for an increased rating for residuals of a gunshot wound of the right popliteal fossa, to include arthritis of the right knee, by virtue of the informal hearing presentation, dated February 24, 2012, from the representative.  The representative therein confirmed that the Veteran was in fact withdrawing his claim for increase, as had initially been reported by a VA examiner in April 2011.  At that time, the Veteran elected not to undergo a scheduled VA muscles examination, findings from which were to be utilized for rating of the degree of impairment resulting from the gunshot wound of the right popliteal fossa.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to that matter, and it must be dismissed.

                                                       (CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right hip disorder, to include residuals of a right total hip arthroplasty, secondary to service-connected residuals of a gunshot wound of the right popliteal fossa, with right knee arthritis, is granted.  

The appeal as to the Veteran's entitlement to an increased rating for residuals of a gunshot wound of the right popliteal fossa, to include arthritis of the right knee, is dismissed.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


